DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument regarding the objection to the specification on Page 8 has been fully considered. The objections to the specification are withdrawn in view of the amendments.
Applicant’s argument regarding the objections to Claims 1, 2, and 18 on Page 8 has been fully considered. The objections to Claims 1, 2, and 18 are withdrawn in view of the amendments.
Applicant’s argument regarding the rejection of Claims 1-3 and 6-8 under 35 U.S.C. 102(a)(1) as being anticipated by Tsai has been fully considered and is persuasive. The rejection of Claims 1-3 and 6-8 under 35 U.S.C. 102(a)(1) as being anticipated by Tsai is withdrawn in view of the amendment.
	Applicant’s argument regarding the rejections of Claim 9 under 35 U.S.C. 103 over Tsai in view of Yamakoshi, Claims 10 and 11 under 35 U.S.C. 103 over Tsai in view of Prus, Claims 12-15 under 35 U.S.C. 103 over Tsai and Prus in view of Freundlich, Claim 16 under 35 U.S.C. 103 over Tsai in view of Arvanitis, Claims 17 and 19 under 35 U.S.C. 103 over Tsai in view of Tillander, and Claims 4, 5, and 20 under 35 U.S.C. 103 over Tsai in view of Silberg has been fully considered and is persuasive. The rejections of Claim 9 under 35 U.S.C. 103 over Tsai in view of Yamakoshi, Claims 10 and 11 under 35 U.S.C. 103 over Tsai in view of Prus, Claims 12-15 under 35 U.S.C. 103 over Tsai and Prus in view of Freundlich, Claim 16 under 35 U.S.C. 103 over Tsai in view of Arvanitis, Claims 17 and 19 under 35 U.S.C. 103 over Tsai in view of Tillander, and Claims 4, 5, and 20 under 35 U.S.C. 103 over Tsai in view of Silberg are withdrawn in view of the amendment.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 43, and those depending therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the measurement" in Line 12.  There is insufficient antecedent basis for this limitation in the claim. The measurement” is interpreted to be a measurement of the acquired cumulative acoustic response dose associated with the at least one of the target BBB region or its surrounding regions.
Further regarding Claim 1, the limitation “operate the transducer based at least in part on the comparison” renders the claim indefinite. It is unclear how the transducer is operated based on a specific outcome of the comparison. The operation of the transducer is interpreted as adjusting a transmission power and/or a pulse pattern associated with the transducer, as in [0015], but it is unclear as to what kind of outcome the comparison outputs.
Regarding Claim 2, the limitation “a detection device” renders the claim indefinite. It is unclear if the detection device is included in the system, as established in Claim 1. For purposes of applying prior art, the detection device is interpreted as included in the system, as the disclosure specifies in [0034] the system further includes a cavitation detection device.
Regarding Claim 43, the limitation “operate the transducer based at least in part on the comparisons in steps (d) and (e)” renders the claim indefinite. It is unclear how the transducer is operated based on a specific outcome of the comparison. The operation of the transducer is interpreted as adjusting a transmission power and/or a pulse pattern associated with the transducer, as in [0015], but it is unclear as to what kind of outcomes the comparisons output.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/               Examiner, Art Unit 3793

/JOSEPH M SANTOS RODRIGUEZ/               Primary Examiner, Art Unit 3793